Citation Nr: 0917994	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an extradral 
deformity "by disc osteophyte," to include a flattening of 
the spinal cord (cervical spine disorder).

2.  Entitlement to service connection for right sided 
numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to 
November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
the above-referenced claims.  

The Board first considered this appeal in December 2007 and 
remanded the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of the benefits sought.  
Subsequently, this matter was properly returned to the Board 
for appellate consideration.

In July 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a December 2008 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

In May 2008, the Veteran testified before a Veterans Law 
Judge during a Video Conference Hearing held at the RO.  The 
hearing of the transcript has been obtained and is associated 
with the claims file.



FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
cervical spine disorder is related to his period of active 
service or a service-connected disability.  

2.  There is no medical evidence of record etiologically 
relating a diagnosed right sided numbness condition to the 
Veteran's period of active service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).

2.  The criteria for service connection for right sided 
numbness have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in September 2004, October 2004, and 
November 2004, the Veteran was notified of the information 
and evidence necessary to substantiate his claims.  VA told 
the Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has 
satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, with respect to the Dingess notice 
requirements, in light of the Board's denial of the Veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Merits of the Claims

The Veteran essentially contends that he has a cervical spine 
disorder and right sided numbness as the result of his 
military service.  Specifically, he contends that he incurred 
both conditions in May 1976 during a combat training 
incident, at which time he also injured his left shoulder.  
The Veteran states that he is service-connected for the left-
shoulder injury and asserts that his cervical spine disorder 
and right sided numbness are related to this service-
connected disability.  

The Veteran's service treatment records were obtained and 
reflect reports of a right arm condition.  A September 1974 
treatment record shows that the Veteran reported having pain 
and numbness in his right arm one day after receiving a 
series of vaccination injections. He was treated for his 
symptoms but was not diagnosed with a right arm condition.  
An October 1974 service treatment record shows that the 
Veteran reported having an injury to his right arm during 
combat training.  The impression was a muscle strain, and a 
questionable injured tendon.  Subsequent treatment records 
are negative for any further reports or diagnoses of a 
condition affecting the Veteran's right side.  

A May 1976 service treatment record shows that the Veteran 
reported having dislocated his left shoulder, which 
spontaneous relocation.  The record, however, is negative for 
a reported cervical spine condition or right sided numbness.  
The Board notes that the Veteran was service-connected for a 
left shoulder disability, with history of dislocations, by 
way of a March 2004 rating decision.  

An October 1976 service treatment record reflects that the 
Veteran reported having a stiff neck and headaches after 
painting a room.  He was diagnosed with a mild strain of the 
neck muscles.  

A subsequent November 1976 separation report of medical 
examination reflects that neurologic testing and clinical 
evaluation of the neck, spine, and extremities were normal.  
It was noted on the November 1976 report that the Veteran 
reported a history of chronic dislocated left shoulder, which 
the examiner indicated was not documented.  

Private medical treatment records, dated collectively from 
August 1998 to February 2004, reflect treatment for the 
Veteran's reports of neck pain.  Private medical records show 
the first reports of neck pain following separation was in 
August 1998, at which time an X-ray of the cervical spine 
revealed marked degenerative and arthritic changes of the 
cervical spine and bilateral cervical ribs.  In December 
1997, he was diagnosed with degenerative joint disease of the 
cervical spine.  In November 1998, he continued to report 
neck pain and upon physical examination was diagnosed with 
degenerative arthritis of the neck with associated muscle 
spasms.  Subsequent private medical treatment records dated 
through February 2004 show intermittent reports of neck pain 
and treatment for degenerative arthritis of the cervical 
spine.  

VA treatment records dated from December 2003 to April 2006, 
document the assessment and treatment of the Veteran's 
reported cervical spine disorder.  In February 2004, the 
Veteran reported that his cervical spine pain and the pain in 
his upper extremity first manifested in 2002.  An April 2004 
magnetic resonance imaging (MRI) study of the cervical spine 
revealed cervical osteophyte flattening of the cervical 
spinal cord.  In September 2004, the Veteran was noted to 
have a diagnosis of cervical spinal stenosis.  VA treatment 
records dated in April 2006 show that the Veteran underwent 
surgery to correct a herniated cervical disc.    

With regards to his right sided numbness, a June 2004 
outpatient treatment record shows the first documented report 
of numbness in his right arm, which was said to have first 
manifested two years prior.  He was noted to have a diagnosis 
of cervical spinal stenosis.  He reported his symptoms again 
in September 2004.  A March 2006 outpatient treatment record 
shows that the Veteran reported that he also experienced 
numbness in his right lower extremity.

In October 2005, the Veteran underwent a VA examination of 
his cervical spine, at which time the claims file was 
reviewed.  The Veteran reported having arthritis of the neck 
as the result of the alleged in-service training incident.  
The examiner noted the Veteran to have an in-service history 
of recurrent right shoulder dislocations.  Physical 
examination revealed tenderness in the right shoulder joint 
and a limited range of motion.  There was no abnormality 
noted in the sensory examination to suggest peripheral nerve 
or nerve root impairment.  Motor system and primary sensation 
examinations revealed no abnormalities, and no pathologic 
reflexes were noted.  A diagnosis of cervical spine 
osteoarthritis was noted.  The examiner concluded that there 
was no evidence to suggest that the Veteran's cervical 
osteoarthritis was caused or aggravated by an in-service 
event, as his cervical condition was consistent with his age.  
The examiner opined that the Veteran's active duty service 
had no relationship or bearing on his cervical 
osteoarthritis.

Also in October 2005, the Veteran underwent a separate VA 
examination for his reported right sided pain and numbness, 
at which time the Veteran reported his military history.  He 
reported only having intermittent right sided numbness and 
denied experiencing any numbness at that time.  Physical 
examination of the cervical spine revealed painful range of 
motion and tenderness to palpation.  Muscle strength of the 
bilateral upper extremities was good; sensation was intact; 
and reflexes were symmetric.  The assessment was left should 
instability.  The examiner opined that it was unlikely that 
the Veteran's right sided numbness was related to his in-
service left shoulder injury.  He concluded that the 
Veteran's right upper extremity numbness was the likely 
result of his cervical spine disorder.  

In support of his claim, the Veteran submitted letters from 
his VA treating physician S.P., M.D., dated in January 2006, 
March 2006, and April 2006, regarding his cervical spine 
disorder.  The January 2006 letter reflects his report of 
having a cervical spine disorder and numbness as the result 
of a claimed in-service injury.  He was evaluated for 
cervical spondylosis, at which time a MRI of the cervical 
spine revealed some evidence of nerve root compression of the 
cervical spine.  In the March 2006 letter, Dr. S.P. further 
indicated that the compression of the Veteran's cervical 
spine  stemmed from degenerative changes that were likely 
longstanding.  The doctor indicated that although it was not 
possible to determine with certainty, the Veteran's 
degenerative changes of the cervical spine could possibly be 
related to his reported 1976 in-service injury.  It was 
reported in the April 2006 letter that the Veteran had 
undergone surgery to treat a herniated cervical disc.

Additionally, the Veteran submitted letters, dated in March 
2005, July 2005, and April 2008, from his VA treating 
physician E.P.N., M.D.  Letters dated in March 2005 and July 
2005 from Dr. E.P.N. reflects the doctor's opinion that the 
Veteran's cervical spine stenosis and osteophyte are 
responsible for his right sided numbness.  In the April 2008 
letter, Dr. E.P.N. indicated that the Veteran's neck pain 
began after a 1974 in-service injury.  The doctor opined that 
it is as likely as not that the in-service injury led to the 
Veteran's herniated disc and subsequent neck pain.  

The Veteran testified at a hearing before the undersigned in 
May 2008, at which time he further clarified his contentions.  
Initially, the Veteran stated his belief that his cervical 
spine disability and right sided numbness are related to his 
service-connected left should disability, as these conditions 
arose out of the same 1976 in-service training incident.  
With regards to the right sided numbness claim, the Veteran 
indicated that his numbness "went away" following his 
surgery in April 2006.  Later on during the hearing, he 
indicated that he was "not as numb" and that he experienced 
occasional numbness at night.  

In October 2008, the Veteran underwent a VA spine 
examination, at which time the examiner reported that the 
claims file was "thoroughly reviewed."  Physical 
examination revealed painful range of motion and slight 
cervical spasms and tenderness from the C5 to C7.  Radiologic 
examination of the spine revealed fusion from C5 to C6 and 
significant spurring throughout the cervical spine, most 
severe at C4 to C5 and C6 to C7.  The diagnosis was 
degenerative disc disease of the cervical spine.  In response 
to the question of whether the Veteran's cervical spine 
disorder was related to his service-connected left shoulder, 
the examiner stated that the disorders were unrelated.  He 
opined that it was less likely than not that the Veteran's 
cervical spine disorder was related to the May 1976 in-
service training incident or his military service, as there 
was not sufficient evidence to the contrary.  The examiner 
noted that the service treatment records were negative for 
any reports of pain or problems with the neck after the May 
1976 training incident.  He concurred with the medical 
evidence associated with the claims file showing that the 
cervical spine condition was degenerative in origin; he 
stated that there was no significant in-service trauma or 
fracture to the spine that predisposed the Veteran to having 
degenerative disease.  He concluded that the majority of the 
Veteran's cervical spine degeneration and disease did not 
occur during his three year period in the military, but 
instead occurred during the thirty years following 
separation.  

Analysis of the Claims

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for a cervical spine disorder and right 
sided numbness.  Accordingly, the appeal as to these issues 
is denied.

The Veteran's November 1976 service treatment record, which 
was completed at the time of separation, is highly probative 
as to the Veteran's condition at the time nearest his release 
from active duty, as it was generated with the specific 
purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for 
the Board's decision).  The November 1976 service treatment 
record is entirely negative for any symptoms associated with 
the cervical spine or right upper and lower extremities and 
weighs heavily against the claims.  The weight of the service 
treatment records, including the November 1976 separation 
report of medical examination, is greater than subsequent 
private medical treatment records based on a history provided 
by the veteran.  The service treatment records support a 
conclusion that his October 1976 report of neck pain and his 
September 1974 report of right arm numbness during service 
were acute and transitory, as the November 1976 service 
treatment record shows no cervical spine or neurologic 
conditions at the time of discharge.

Although the Veteran has asserted that he has a cervical 
spine disorder and right sided numbness as a result of the 
May 1976 in-service training incident, there is no evidence 
of post-service treatment or report of neck pain or numbness 
until over twenty years after separation.  The first 
indications of a diagnosed cervical spine condition come from 
the August 1998 private medical record showing the Veteran's 
report of neck pain and the associated diagnosis of 
degenerative changes of the cervical spine.  There is no 
evidence of reported right sided numbness until the June 2004 
VA treatment record.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In reaching the foregoing conclusions, the Board has also 
considered the April 2008 medical opinion of Dr. E.P.N. that 
the Veteran's herniated disc and subsequent neck pain are as 
likely as not related to an in-service injury.  Although this 
opinion is favorable to the Veteran, the Board must conclude 
that it is of limited probative value.  While the conclusions 
of a physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, there 
are no facts of record suggesting a neck disorder for more 
than 20 years after the Veteran's separation from service.  
The Board acknowledges that record reflects that Dr. E.P.N. 
was the Veteran's treating physician, and thus had a history 
with the Veteran.  However, there is no indication that Dr. 
E.P.N. reviewed the previous medical records or the claims 
file.  In rendering the April 2008 opinion, Dr. E.P.N. did 
not indicate what evidence he relied on, aside from the 
Veteran's own report of having neck pain after the in-service 
training incident, nor did he report the findings of any 
clinical examinations or tests.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Therefore, the Board finds that 
the medical opinion of Dr. E.P.N. is of minimal probative 
value.

The Board is aware that the claims file contains a March 2006 
opinion from Dr. S.P.'s that the Veteran's cervical spine 
condition could possibly be related to the 1976 in-service 
training incident.  However, the use of the word "could," 
as in this case, makes the doctor's opinion speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  Therefore, the Board finds this opinion to be 
of little probative due to its speculative nature and the 
fact that there is no indication that it was offered based on 
review of the claims folder and pertinent medical records.

In contrast, the Board finds highly probative the October 
2005 and October 2008 VA examiners' opinions, which upon 
clinical and diagnostic testing of the Veteran, determined 
that is less likely than not that the Veteran's cervical 
spine condition and right sided numbness are related to an 
in-service injury or occurrence.  Specifically, the October 
2005 examiner opined that the Veteran's right sided numbness 
was related to the cervical spine disorder and not the 
Veteran's military service.  The record also reflects Dr. 
E.P.N.'s opinion that the Veteran's right sided numbness was 
attributable to his cervical spine disorder.  Similarly, the 
October 2008 VA examiner concluded that the Veteran's 
cervical spine disorder was unrelated to his military 
service, as his cervical spine degeneration and disease 
occurred during the thirty years following separation.  
Essentially, the October 2005 and October 2008 opinions are 
considered highly probative as they are definitive, based 
upon a complete review of the Veteran's entire claims file, 
and supported by detailed rationale.  Accordingly, the 
opinions are found to carry significant probative weight.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

Moreover, the Board similarly finds that there is no 
persuasive medical evidence of record showing that his 
claimed conditions were caused or aggravated by his service-
connected left shoulder disability to warrant service 
connection on a secondary basis.  See 38 C.F.R. § 3.310; 
Allen, 7 Vet. App. 439.  To the contrary, the October 2008 VA 
examiner stated that the Veteran's cervical spine disorder is 
unrelated to his service-connected left shoulder disability.  
As discussed above, the competent medical evidence shows that 
his right sided numbness is etiologically related to his 
nonservice-connected cervical spine disorder.  The Veteran 
has not provided any competent medical evidence to rebut the 
opinions against the claim or otherwise diminish their 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

The Board has considered the Veteran's statements in support 
of his claim that his cervical spine disorder and right sided 
numbness are the result of an in-service incident.  While he 
is certainly competent to describe the extent of his current 
symptomatology and events that occurred during his military 
service, there is no evidence that he possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 
 
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for a cervical spine disorder and right sided 
numbness.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims.  See 
Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for right sided numbness is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


